Judge O’Rear
dissenting:
This action was brought to recover damages alleged to 'have resulted ffrom the operation of railroad trains over appellee’s tracks at the intersection of Lewis and Craig streets, in Covington, Ky. The double tracks of appellee’s road pass diagonally across the intersection of Lewis and Craig streets, and .over these two streets all railroad trains of appellee’s road- moving between Covington, Ky., and Cincinnati, Ohio, pass. Appellants’ property is situated at the •southeast corner of Lewis and Craig streets, fronting thirty-five feet on Lewis street, and extending back seventy-*441five feet on Craig street. Upon this lot is a three-story brick house at the corner, and a, two-story brick house on. the rear of the lot, fronting on Craig street. These tracks were constructed across the intersection of Lewis and Craig streets in the year 1889, since when they have been constantly used in substantially the same condition as they were when first built. At the time of their construction the property involved in. this litigation was owned by Frank Klosterman, the husband of one of the appellants, and the father of the others. He died February 10, 1892, and this suit was brought December 5, 1895, by his widow, as executrix, and by his devisees, for injuries to the property, arising from the operation of trains on and over said tracks; thát is, from the noise, smoke, cinders, and vibrations arising from the operation of the cars. The petition does not allege that appellee’s operation of its railroad trains was negligent or unusual, or other than the usual and customary service. Nor does the petition proceed upon the ground that by the construction of appellee’s railroad tracks, and the operation of its trains, there has been an interference with appellants’ right of egress and ingress from and to their said property. It is the contention of appellants, as set out in this petition, and made here in argument, that appellee’s occupancy of: the street in question, to-the extent of one of its tracks, was without legislative or municipal authority, and it was therefore- a continuing nuisance for appellee to operate on such tracks its railroad trains and locomotives. It becomes important, therefore, to determine whether appellee’s occupation of the streets in question by its double track of railroad was or has become authorized. If it was, this action is confessedly barred, under the principles announced in Railroad Co. v. Orr, 91 Ky., 114, 12 R., 756, 15 S. W., 8. The tracks were built by appellee, the *442Covington. & Cincinnati Elevated Railroad & Transfer & Bridge Company, hereinafter called the “Bridge Company.” This company was incorporated by an act of the Legislature approved February 9, 188jG. Prior thereto the Kentucky Central Railroad Company had acquired certain corporate rights and franchises, including that of operating and maintaining a line of railroad into the city of Covington,, and on to the Ohio river. The bridge company was authorized •to construct a railway and highway bridge across the Ohh> river between the cities of Cincinnati and Covington, and to operate railroad trains thereon. It was authorized to construct approaches to the bridge on the Covington side, and to build and maintain connection with the railroad! tracks of such other roads as might then be in Covington, or might thereafter be constructed to Covington. At that time, so far as the record discloses, there was but one road in Covington, to-wit, the Kentucky Central. The eighth section of the act of incorporation is as follows: “The said company shall construct and maintain tracks connecting its bridge with the Kentucky Central Railroad in such manner as to enable other railroads to connect these lines of railway with said tracks approaching said bridge. Connection® made by any other railroad with such connecting tracks shall be so made1 as to permit other railroads t0' connect therewith; and any railroad now existing or to be hereafter constructed within the city of Covington shall have the right to connect its railway with said connecting tracks, and shall have the right to use the same for the purpose of and to cross said bridge with its locomotives and cars upon the payment of tolls and upon the terms in this act expressed ” Section 10 is as follows: “The said company shall not have the power to acquire more than one right of way from any depot in Covington to its bridge, and shall obtain no per*443mit or privilege 'from the city council of Covington for such right of way without first having given at least one week’s notice of its intention to make application therefor, which notice shall be in writing, and be served on the city clerk of said city, and said corporation shall also cause said notice to be published in some newspaper circulating in Covington at least seven days before the making of such application, but nothing herein shall be construed to prevent said company from acquiring a right of way by assignment as provided in section 6 hereof.” Under this charter, appellee bridge company did construct the bridge contemplated by the act, and did build approaches thereto on the Kentucky side of the river, and did connect its tracks with the tracks of the Kentucky Central Railroad Company. The Maysville & Big Sandy Railroad Company, now operated and controlled by the Chesapeake & Ohio Railway Company, had constructed a railroad into the city of Covington; and the track was built on the same roadway, and parallel to the other track connecting this road with the bridge company’s road. In other words, the bridge company has built tracks from its bridge connecting it over one roadway with two different railroads operating in Covington, Ky., which were, under the charter of appellee bridge company, entitled to transfer .privileges over said bridge into Cincinnati.
For appellants it is argued that the authority to appellee to construct a double track road is not shown in this case, because there was not a compliance with section 10 of appellee bridge company’s charter, above quoted, in which it was required to give notice in writing, to be served on the city clerk and published in some newspaper circulated in Covington for at least seven days before the making of such application for roadway. Whether such notice was given is not shown. It is not argued or shown that a spe*444cific grant of roadway to the bridge company was made by the city council. It seems from the record that the bridge company’s connecting tracks were in fact built by the Chesapeake & Ohio Railway Company, and are operated by it, under the management and charter of the bridge company. The record discloses abundant instances, as early as 1889, when the Chesapeake & Ohio Railway Company was building, or shortly after it had completed, the line of the road in question, that the city council was negotiating with that company as to the manner of making certain grades on certain of the streets over which it crossed in the construction of such approach to the bridge, and wherein the railroad company was required to, and did, agree to bear the expense®' of regrading certain parts of such streets, and of constructing sewers1, etc., and of maintaining gates across certain streets, including Lewis and Craig streets crossing. Was this equivalent to a grant by the’ municipal corporation of a right of way across the street in question? In this State the Legislature might have authorized the construction of a railroad across or along the streets of a town or city without the consent of the latter. Railroad Co. v. Orr, supra. The' legislative authority to appellee to construct the railroad in question was undoubtedly conferred. The only thing remaining was the assent of the municipal corporation of the city of Covington. The manner of giving this assent (that is, whether it should be by deed or by ordinance) is not stipulated. That the municipality had notice of appellee’s purpose to construct the railroad ini question, and as now operated, is evident. That it raised some objections to the exercise of this purpose in certain particulars, which were finally adjusted to its satisfaction, is also shown. That the railroad company, evidently relying upon these facts, in connection with the charter of the *445bridge company, built the tracks upon the route in litigation, with the knowledge and assent of the city, is apparent. Under these circumstances, would the city be permitted to say to the railroad company that it had not complied with the prerequisites named in the statute, and therefore it must leave the streets ? We think not. It would be held estopped by its conduct, and appellee’s reliance thereon, to the extent that it constructed an expensive railway over the streets in question. Appellee having the right to construct its “railroad tracks” over such streets as the city might permit, and the city of C-ovington having acquiesced in the construction of the tracks', for the purposes and to the extent authorized by appellee’s charter, it must be held to be bound by its conduct in the premises as fully and to every extent as if such authority had been granted by ordinance duly passed. There is no good reason why the municipality should not be held to the same standard of honesty in such matters, when applying to it an estoppel, as other persons would be. In Kneeland v. Gilman, 24 Wis., 39, cited and adopted as basis of text in Herm. Estop., 1363, it was said: “But of late years, much more than formerly, the doctrine of estoppel, most wholesome and just in its operation when properly applied, has been extended to these municipal corporations, so as to bind and conclude them by their own acts and acquiescence, and the act and acquiescence of their officers, whenever an estoppel would exist in the case of natural persons. It is now well settled that, as to matters within the scope of their powers and the powers of their officers, such corporations may be estopped upon the same principles and under the same circumstance's as natural persons.”
We conclude, therefore, that appellees have acquired the right to build the double-track road at the places now oc*446■cupied, and in question in this suit. It therefore follows, that applying the doctrine of the cases of Railroad Co. v. Orr, supra, and Roulston v. Railroad Co. (21 R., 7) 54 S. W., 2, the statutory bar of five years pleaded by appellees in this case against appellants’ right of recovery was applicable, and that the circuit court rightfully gave a peremptory instruction based thereon. The majority opinion proceeds upon the theory that although appellees had a perfect right to build a single-track railway over the route in question,, yet by building an additional track they have become liable for the damages resulting from all operation of trains over it — the additional track — but not for the smoke, noise, etc., caused by the operation of the trains on the first track. The damages for which appellants sue are not really due to the-existence of the two tracks, but the existence of noise, smoke, cinders and'jarring caused by the trains. These conditions would exist just the same whether these trains passed over one or two tracks, it not being shown in the record that both tracks were ever used at this point at the same moment.
Whole court sitting.
Judges Burnam and Du Relie concur with Judge O’Rear.
Petition for rehearing by appellee overruled.